Citation Nr: 1722553	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  12-19 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) under 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant, D.H., and K.S.



ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from February 1946 to August 1947.  The Veteran died in April 2009.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO).  The claims file is now in the jurisdiction of the Milwaukee, Wisconsin Pension Center.  In September 2015, a videoconference hearing was held before the undersigned; a transcript of the hearing is in the record.  In November 2015, the Board remanded the claim for additional development. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Competent (medical) evidence reasonably establishes that the Veteran's death due to bacteremia/sepsis was a consequence of VA hospital care and surgical treatment and was proximately caused by an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for establishing entitlement to DIC under 38 U.S.C.A. § 1151 are met. 38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.361 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claim.  However, as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

A veteran who suffers additional disability or death resulting from hospital care or medical or surgical treatment provided by a VA employee or in a VA facility is entitled to compensation for the additional disability "in the same manner as if such additional disability . . . were service-connected" if the additional disability or death was not the result of willful misconduct and was proximately caused by "carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of [VA] in furnishing" that treatment or "an event not reasonably foreseeable."  38 U.S.C.A. § 1151 (a)(1)(A), (B); 38 C.F.R. § 3.361 (a)-(d).

To establish entitlement to DIC under 38 U.S.C.A. § 1151, an appellant must show the veteran's death was 1) not the result of his own willful misconduct; 2) causally connected to hospital care, medical or surgical treatment, or an examination furnished by VA or in a VA facility; and 3) proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or by an event not reasonably foreseeable.  Viegas v. Shinseki, 705 F.3d 1374, 1377-78 (Fed. Cir. 2013).

The determination of whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is to be based on what a reasonable health care provider would have foreseen.  Schertz v. Shinseki, 26 Vet. App. 362 (2013).  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d)(2).  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  Id.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

As VA treatment records note, the Veteran had a complicated medical history in the months prior to his death.  

A December 2008 VA discharge summary notes the Veteran was admitted for ascites, or a buildup of fluid in the abdomen.  Eight liters of clear fluid were removed.  It was noted that he underwent the same procedure several times in the past.  

Records of treatment at the Memorial Hospital of Carbondale show the Veteran was admitted there later in December 2008 complaining of abdominal pain.  A non-ST elevation myocardial infarction, acute renal failure, recurrent ascites, and possible liver dysfunction were diagnosed.  He underwent a left and right coronary angiography, left heart catheterization with left ventriculography, and right femoral artery angiography.  He was discharged home in January 2009.    

VA treatment records show the Veteran was admitted to the Marion VA Medical Center (VAMC) later in January 2009 complaining of chest pain and shortness of breath.  Acute myocardial infarction, congestive heart failure, and renal failure were diagnosed.  His condition continued to deteriorate, and he was transferred St. Louis University Hospital for additional treatment for the myocardial infarction.  His diagnoses included myocardial infarction, congestive heart failure, acute renal failure, bacteremia with gram-positive cocci, and anemia.  A January 2009 endoscopy report notes an ulcer that caused bleeding was found in the cardia just distal to the gastroesophageal junction.  A clip was placed on the ulcer.  A cardiac catheterization and stent placement were performed in February 2009.  A diagnostic endoscopy was performed again in February 2009, and there was no evidence of gastrointestinal bleeding.  The previously noted ulcer was seen with the clips still in place.   He stabilized and was discharged back to the Marion VAMC for rehabilitation later in February 2009.  

VA treatment records show tachy-brady syndrome was diagnosed in March 2009, and the Veteran was transferred to the John Cochran VAMC for a pacemaker placement.  The Veteran signed a form acknowledging he had been advised of the risks involved of having a pacemaker implanted.  The specific risks involved were not listed on the form.  He was then transferred back to the Marion VAMC and discharged later in March 2009.  Later in March, he was readmitted to the Marion VAMC with abdominal distention and ascites.  Fluid was removed, and he was discharged home.

On April 16, 2009, he was readmitted to the Marion VAMC for increased abdominal growth, underwent a large-volume paracentesis, and was discharged on April 18.  The Veteran signed a consent form, which listed infection and death as known risks for the abdominal paracentesis.

Shortly after discharge, the Veteran was readmitted after he experienced a deterioration of mental status and fever.  Sepsis with methicillin-resistant staphylococcus aureus (MRSA) and vancomycin-resistant enterococci (VRE) were noted to be the likely diagnoses.  A physician noted he suspected the Veteran's pacemaker lead wires could have been infected.  Hematuria and urinary tract infection (UTI) were diagnosed.  In a separate VA treatment record, a cardiologist noted the pacemaker implantation site looked well and that he doubted it was the primary source for the infection.  

A VA initial assessment note shows the Veteran was transferred to the John Cochran VAMC on April 26, 2009.  His admission diagnosis was bacteremia.  He was noted to have a history of coronary artery disease (CAD), tachy-brady syndrome status/post (S/P) pacemaker placement, hypertension, diabetes, chronic kidney disease, and liver failure among other disabilities.  He presented with fever, lethargy, and confusion.  He vomited a brown substance.  He was found to have MRSA/VRE bacteremia and MRSA/Pseudomonas UTI.  He was also noted to have thrombocytopenia, acute renal failure, liver failure, and an altered mental status.  The physician noted the source of the MRSA/VRE bacteremia was unclear, but there was concern a pacemaker lead was infected.  In a separate attending note, a physician noted that despite a history of a penicillin allergy, he was started on ampicillin, and his platelet count subsequently fell to the low 20s.  A separate inpatient note noted the source of the MRSA was unclear, but there was concern his pacemaker caused infection.  An infectious disease consultation report notes MRSA bacteremia of an unclear source, vancomycin-resistant bacteremia, and UTI-MRSA were diagnosed.  The physician opined "it is very possible that [the] source of MRSA bacteremia is pacemaker leads."  
The Veteran died in April 2009.  A summary of death note indicates he was found unresponsive while awaiting a blood transfusion.  It was unclear how long he was pulseless and apneic before being found.  The apparent cause of death was sepsis/bacteremia and severe anemia.

The Veteran's death certificate shows that the immediate cause of his death was bacteremia/sepsis.  Anemia and cryptogenic cirrhosis were listed as underlying causes.  

On October 2011 VA cardiology review of the record, it was noted that the Veteran had: myocardial infarction, CAD, congestive heart failure, implanted cardiac pacemaker, diastolic dysfunction, sick sinus syndrome, and hypertension.  The consulting provider opined all the diagnoses had multifactorial etiologies.  In a separate examination report, that provider noted the Veteran also had diagnoses of cirrhosis of the liver, ascites, and cholelithiasis.  He opined the death of the Veteran did not "result from carelessness, negligence, lack of proper skill, [or] error in judgment."  He opined that it was rather the "result of an event that could not reasonably have been foreseen or anticipated by a competent and prudent health care provider/trainer/examiner."  He explained that the Veteran's "multifactorial problems" were related to his neglect of weight gain, smoking, and drinking alcohol.  He noted the Veteran had quit tobacco and alcohol abuse, but found the pathology effects along with obesity caused what happened.  The Board notes the examiner opined "it is less likely as not (less than 50/50 probability) caused by or a result of the VA medical or surgical treatment/VA training/VA examination at VAMC St. Louis."  The examiner was likely referring to the Veteran's death, but the event or disability he was referring to was left out.  The opinion, as written, is unclear, conclusory, and unaccompanied by a sufficient explanation of rationale.

Because the medical evidence of record was inadequate for the Board to properly consider whether the Veteran's death was proximately caused by fault on the part of VA or event not reasonably foreseeable, the Board sought a medical advisory opinion in the matter.

In a September 2016 opinion, a VA physician summarized the Veteran's medical history in detail.  He noted the Veteran developed a fever shortly after the excess fluid was drained in April 2009, but that the source of the fever was never found.  He noted that while there was no evidence of infection at the site of the pacemaker placement, the pacemaker could not be removed to determine whether the leads might have been infected.  He opined it is less likely as not that carelessness, negligence, lack of proper skill error in judgment, or similar instance of fault on the part of the VA in the course of VA treatment the Veteran received, including during his VA hospitalizations, caused or contributed to death.  He opined the events leading to the Veteran's death "could not have been reasonably foreseen." 

With resolution of reasonable doubt in the appellant's favor, the Board interprets the September 2016 VA opinion to show the Veteran's death was causally connected to VA hospital care and surgical treatment and not the result of willful misconduct.  The September 2016 examiner noted the Veteran's history of alcohol and tobacco use, but focused his analysis on the diagnosed bacteremia and sepsis as the cause of death, noting the Veteran developed a fever shortly after excess fluid was drained during the April 2009 VA procedure.  The examiner noted the source of the fever was never found, but did not rule out the March 2009 VA pacemaker placement or April 2009 paracentesis as causes.  Notably, the examiner did not suggest the bacteremia or sepsis were somehow the result of the Veteran's willful misconduct.  As noted, the October 2011 VA examiner's opinion was unclear, conclusory, and unaccompanied by a sufficient explanation of rationale.  Therefore, the Board finds it cannot be accorded any substantial probative value.  

The remaining (and dispositive) question in this matter is whether there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing that treatment or that the death was the proximate cause of an event not reasonably foreseeable.

The record does not show that the Veteran's death was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.  Notably, the September 2016 examiner opined the drop in platelet count attributed to the use of ampicillin (despite the Veteran's known allergy to penicillin) did not contribute to his death.  He also opined that there was no evidence the sepsis was caused by an intestinal puncture.  

However, the evidence establishes that the Veteran's death due to bacteremia/sepsis was a consequence of VA hospital care and surgical treatment and was proximately caused by an event not reasonably foreseeable.  Thus, it is not shown here that death was considered an ordinary [emphasis added] risk of the VA hospital care and surgical treatment provided.  The Board recognizes the Veteran signed forms indicating he recognized the risks, including death, of the March 2009 pacemaker placement and April 2009 paracentesis.  Regardless, death noted as a possible risk of such procedures does not suggest that infection and subsequent death were considered an ordinary consequence of the hospital care and surgical procedures involved.  Notably, VA treatment records suggest he had undergone the draining procedure several times and received VA care on prior occasions without contracting the bacteremia and sepsis.  Also, while the pacemaker consent form notes the VA treatment provider explained the risks of the procedure, it does not list any specific risks.  Foreseeability of consequences of medical procedures is for the most part a medical question.  The September 2016 consulting VA provider opined that the Veteran's death was an event that could not have reasonably been foreseen.  As required under the law, the Board resolves any remaining reasonable doubt in favor of the appellant and finds that the Veteran's death was a not reasonably foreseeable consequence of VA hospital care and surgical treatment he received in March 2009 and April 2009.  The criteria for establishing entitlement to DIC under 38 U.S.C.A. § 1151 are met.
ORDER

Entitlement to DIC under 38 U.S.C.A. § 1151 is granted.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


